DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 5/16/2022, claims 1-2, 4-9, 11-16, 18-20 are pending, claims 1, 8, 14-15 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomaranski et al. (US PGPUB 2005/0188283), in view of Kampe et al. (US PGPUB 2002/0007468), further in view of Capek et al. (US PGPUB 2006/0190938)

As for claim 1, Pomaranski teaches a method comprising: 
by program instructions on a computing device (paragraph 23, “clustering software”), 
monitoring a performance of a compute element during the execution of a workload [application] (paragraphs 37 and 39, or paragraph 34 in view of paragraphs 35, 5, 42 and 49.  The status of node is monitored for different performance parameters, including binary up/down parameter, and multiple level parameters related to performance degradation based on thresholds.  The monitoring is for the purpose of executing applications and fixing nodes that runs applications, which are understood as the workload.  In addition, either the self-monitoring of the performance, or the other node’s monitoring of a node’s performance as indicated by signal reads upon the claimed limitation), wherein the compute element [Fig. 2 – Nodes A-D] is mapped to a composed system [Fig. 2] executing the workload, and wherein the compute element and the composed system are within a pod of composable compute elements (paragraphs 5, 33.  It is understood composable compute elements are elements that individually can contribute and become part of a system.  Cluster nodes that can be added and removed are clearly nodes that contribute its hardware capabilities to form a cohesive computing system); 
determining that the compute element has a pending maintenance task (paragraphs 49, 52.  Comparison of performance data to removal threshold can be used to determine whether a pending removal of the node should be performed.  Particularly, the maintenance task can include not just removal of the node, but also subsequent re-add or re-join of the node.  See, e.g., paragraph 55.  It is noted “maintenance task” as claimed includes, but is not limited to a variety of updates and changes, including configuration changes like those disclosed in the prior art.  See, e.g., Specification, paragraph 31); 
unmapping, from the composed system during the execution of the workload, the compute element with the pending maintenance task (paragraph 54, “previous node removed”); 
remapping the compute element to the composed system during the execution of the workload (paragraph 57, “re-added” or “re-joined”).

While removing and adding nodes are necessarily actions that changes the configuration of the node and relative to the overall cluster as well, which is a form of maintenance task contemplated by the application (See, e.g., specification, paragraph 31, “…configuration change…”).  Nevertheless, in the interest of compact prosecution, Examiner note the prior art does not explicitly teach performing the maintenance task on the unmapped computer element where the task is one or more firmware updates, diagnostic tests, reformatting, defragmenting, variety of tests, or verification tasks.
However, Kampe teaches a method of scheduling maintenance task execution in networked computer system environment including determining, based on the performance of the compute element, that the compute element has a pending maintenance task (paragraph 83, “suspected intermittent problem, for example”); unmapping, from the composed system during the execution of the workload, the compute element with the pending maintenance task (paragraph 84, taking the component off-line or restart or reset necessarily includes the component becoming unavailable, and thus, a form of unmapped); performing the maintenance task on the unmapped compute element during the execution of the workload by the composed system (paragraph 83-84, in view of paragraphs 85-86.  Diagnostics run while off-line, or soft reset, or hot restart, or substituting in another node, are all different embodiments of maintenance tasks.  Moreover, the workload continues execution during offline maintenance.); remapping the compute element to the composed system during the execution of the workload (paragraph 84-85.  A component that move from maintenance operation to back online, and be used by the high availability system necessarily need to be known to the high availability system for it to be used.  Thus, that knowledge is understood as mapping.  It is noted the prior art clearly teaches doing this while other nodes are operating on tasks.  see, e.g., paragraphs 85-87).  This known technique is applicable to the system of Pomaranski as they both share characteristics and capabilities, namely, they are directed to scheduling the execution of maintenance tasks in networked computer systems.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kampe would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kampe to the teachings of Pomaranski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scheduling and execution features into similar systems.  Further, applying determining a node has maintenance task, unmapping, the node, performing maintenance task where the maintenance task is a diagnostic test, verification or other tests, then remapping the node to the system to Pomaranski with determining, then unmapping, then performing, then remapping the node to the system records stored accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management of components through dynamic readjustment to work based on changing status of components within the managed system.  (Kampe, paragraphs 82-83).

While Pomaranski and Kampe teaches unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload.  They do not explicitly teach the unmapping includes determining a future point during the execution of workload in which the compute element will be in an idle state, and unmapping is performed at the future point during the execution of the workload when the compute element is in the idle state.
However, Capek teaches a known method of managing maintenance operations during idle times of workloads in including determining a future point during the execution of the workload in which the compute element [client 102] of a network of compute elements [several clients] will be in an idle state (paragraph 38 in view of paragraphs 4, 31, 35-36, “a histogram is built of system idle…times…to create a probability of the system not being used during time slots during a day… specific client is…with a 93% probability, idle between 12:00…and 1:pm…” time slots during a day are understood as the future points in the day when system is in idle state.  he prior art method is run on each individual compute element to identify their respective idle time for running maintenance tasks on the specific compute elements because prior art teaches the environment includes a plurality of compute elements and each can have different schedules (paragraph 31, 35-36). Thus, it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the process of determining and scheduling maintenance task during idle times for system is for a compute element of a plurality of compute elements in a networked system because doing so allows improved utilization of idle times across different compute elements with different resources and demands.  Examiner claim does not limit the elements within a pod), including: 
analyzing previously recorded utilizations specific to the compute element (paragraph 37, “…check whether the system is currently processing an application or is idle….idle is entered in a timestamp database…repeated…”.  each compute element/system n prior art is compute element of plurality of compute elements (see, e.g., paragraphs 31, 35-36, and explanation included in preceding limitation mapping.  In addition, Examiner note the claim does not limit what comprises a compute element or a pod of compute elements and Specification does not define compute element to be particular elements.  Moreover, Specification of present application give broad examples of compute elements, “compute elements…are modules of computer hardware and software used to create composed systems.  The compute modules…maybe devices that perform one or more functions within a computing system.” (paragraph 17).  Thus, under the broadest reasonable interpretation, a compute element is understood as including any number of functionality of a computing system, the client system of the prior art are compute elements that has functionalities of a computing system.  Moreover, the prior art teaches the prior art teaches the clients can collect the data and send the data to a decision maker to schedule maintenance tasks for the client system (paragraph 30, “client might keep track of idle time and report the history to the server…”), and a dedicated to the purpose can send back scheduling for the client back to the client (paragraph 41, “the scheduling…could be done…and then sent to the client…”), the data analyzed are clearly specific to a system/compute element of multiple compute elements/systems to determine the scheduling of maintenance tasks for the specific compute element/system.  and the analyzing and evaluating are performed for the specific compute element/system), 
evaluating, based on the analyzing previously recorded utilizations specific to the compute element, the workload execution to recognize patterns of compute element utilization that indicate the future point during the execution of the workload in which the compute element will be in an idle state (paragraph 38-39, process which determines idle…times…histogram is built of system idle…time…compared …to previous days to create a probability of the system not being used during time slots during a day…” and “based on the determination of idle…times…the maintenance task is scheduled for that time…”), and 
unmapping workload is performed at the determined future point during the execution of the workload that the compute element is in the idle state and perform the maintenance task (paragraph 40, “…a determination is made…whether a current time and date match a scheduled time to start a maintenance task…the process of Fig. 3 is suspended ….the scheduled maintenance task is run.”  Here, both the process of Fig. 3 is suspended, which is understood as unmapping workload at the determined scheduled time.  In addition, as the period is an idle period, it is understood other workloads in the system are idle, and not operating, and the maintenance task is loaded in their place to run).  This known technique is applicable to the system of Pomaranski and Kampe as they both share characteristics and capabilities, namely, they are directed to scheduling the execution of maintenance tasks in networked computer systems.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Capek would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Capek to the teachings of Pomaranski and Kampe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scheduling and execution features into similar systems.  Further, applying a resource usage model based determination for future idle periods on a compute element for executing a secondary workload to Pomaranski and Kamp with identifying an idle period to perform a maintenance process accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient use of system resources while lessen performance burden on users due to mandatory maintenance tasks.  (Capek, paragraph 4).

As for claim 2, Capek also teaches wherein unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload comprises determing that the compute element with the pending maintenance task is in an idle state (paragraph 39-40); and
wherein determining the future point during the execution of the workload in which the compute element will be in the idle state comprises evaluating the workload for signals that indicate the future point during the execution of the workload in which the compute element will be in an idle state (paragraph 37-38.  determination of the future idle time are based on the workload patterns recorded, thus, those workload patterns are understood as signals indicating when the workloads start, and when workloads idle for the creation and update of the predicted future idle periods during a day).

As for claim 4, Kampe also teaches unmapping the compute element with the
pending maintenance task from the composed system during the execution of the
workload comprises replacing the compute element in the composed system with a replacement compute element (paragraph 84).

As for claim 5, Kampe also teaches remapping the compute element to the composed system during the execution of the workload comprises enabling a communications coupling on an interconnect fabric between the compute element and the composed system (paragraphs 55 and 84, in view of paragraphs 39, 54, 68 and 126.  Examiner note that remapping can involve either the same node rejoined (i.e., when diagnostic test, etc.), or a different node replaced the unmapped node (i.e., see claim 4), and maintenance task is generic and can include any number of non-limiting tasks qualifying as “maintenance task”.  Thus, remapping is understood as any connection of a node subsequent to and directly or indirectly responsive to an unmapping action.  Moreover, examiner note, prior art system is a network of nodes connected via a communication interconnect fabric (e.g., Ethernet, ATM, cPCI, etc.), and where the peer nodes communicates with each other to execute work and receive and output work.  Thus, it is necessary that either when node restarts, or another node take place of unmapped node, for the network node to function, it clearly communicates over a communication interconnect fabric with others in order to communicate and function as a node within a networked computer cluster).

As for claim 6, Kampe also teaches determining that the compute element is available for a health check (paragraph 83 and 40.  Examiner note, “available” as understood here, in contrast to claim 2 mapped below, is broader, and is understood as planned outage, the planned outage is understood as system determining at that planned point, the system is available for a maintenance task.  Additionally Kampe teaches health check [off-line diagnostics]); and performing the health check on the compute element (paragraph 40, 83-84.  It is obvious that when a system is taken offline to perform an off-line diagnostics before it rejoins, that the system performs what it took the node offline to perform, because doing so make efficient use of nodes for their scheduled tasks).

As for claim 7, Kampe also teaches monitoring the performance of the compute element during the execution of the workload comprises monitoring communications between the compute element and the composed system, wherein the composed system is a computing system (paragraph 88, 91 in view of paragraph 54, and alternatively, paragraph 101.  Embodiment of error reporting on individual components, component include Ethernet component, obviously monitors the status of the NIC and its error state clearly is a form of communication error.  Alternatively, the monitoring is for communication of activity between node and the composed system, lack of such communication indicates health issues of the node.  Examiner note as the Specification does not limit a computing system to a specific architecture, or to a set of fixed components, under the BRI, composed system here is a computing system.).
Capek also teaches managing execution of tasks during idle periods of the workload including obtaining a resource model for the workload and evaluating the workload, based on the resource model, for trigger points that indicate that the compute element will be in an idle state for a sufficient period of time to perform a task (paragraph 37- 39, “……allowable time frame…best time during match…with system predicted idle time, as determined by the process in Fig. 4, is found and the maintenance task is scheduled for that time…”  Thus, the system attempts to find the idle period during which a sufficient period of time to perform the maintenance task is located.)

As for claims 8-9, 11-13, they contain similar limitations as claims 1-2, 4-6 above.  Thus, they are rejected under the same rationales.

As for claim 14, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.
In addition, Capek teaches monitoring resource utilization of each compute element (paragraphs 37-38 in view of paragraphs 31, 35-36).  

As for claims 15-16, 18-20, they contain similar limitations as claims 1, 4-6 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant's arguments filed on 6/18/2021 have been fully considered but they are not persuasive.
Applicant argues in the remarks dated 6/18/2021:
Argument I: with respect to claims 1, 8, 15, “Capek describe monitoring the system as a whole for system idle times and are silent as to analyzing utilization of the compute element of the system as claimed…The cited portions of Capek describe analyzing previously recorded idle times for the system as a whole, and scheduling maintenance tasks according to predicted system idle times…the claims have been amended to specify “analyzing previously recorded utilizations specific to the compute element…and evaluating…utilizations specific to the compute element….”  (App. Arg. Pg. 10).
Argument II: with respect to claims 1, 8, 15, “there would be no motivation to combine the teachings of Capek with the remaining cited references, at least because there would be no need to unmap the compute element with the pending maintenance task from the composed system in or der to perform the maintenance task, at least because the entire system would be in an idle system.”  (App. Arg. Pg. 11).
Argument II: “Applicant also submits that the claimed determination occurs during the execution of the workload, which would not be possible if the whole system was idle, as described in Capek.”  (App. Arg. Pg. 11)
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraphs 6 above.  In addition, First, it appears applicant’s argument is based on features for unclaimed and significantly narrower than the broadest reasonable interpretation of the claim terms and misconstruction of explicit mapping by the examiner.
Applicant offered no justification, and ignored Examiner’s explicit mapping of system of a network of systems each as a compute element of a network of compute elements, where the analyzing and evaluating are done for specific systems/compute elements.
The broadest reasonable interpretation of the claim language includes interpreting a compute element as a computer system.  Present application specification broadly states in part, “…compute elements are modules of computer hardware and software used to create composed systems.  The compute [elements] (124) may be devices that perform one or more functions within a computing system…” (paragraph 17) and “…a composed system is a collection of compute elements …communicatively coupled together (i.e., composed) to form a computing system capable of executing a workload…” (paragraph 19) (emphasis added).   Thus, a compute element is one that perform one or more functions of a computing system, with no limitation to whether it performs a single or all functions of a computing system, and each element is communicatively coupled to other elements with no limitation on method of communication to couple the elements.  
Here, the prior art explicitly teaches a plurality of systems communicatively coupled to each other, and each system collects it’s own data that is analyzed and evaluated for idle times to perform maintenance tasks on the particular system.  Therefore, the system of the prior art reasonably reads on compute element as claimed.  
Consequently, it appears applicant’s assertion without further explanation seems to be based on some unclaimed, assumed features of compute elements that are not defined in the specification or stated in the claims. Without explicitly stating such specific features that are inherent to the compute elements or pod of composable elements, Examiner cannot guess at the basis for why applicant asserted individual computing systems of a network of computing systems where the analyzing and evaluating of previously recorded utilizations are specific to each system of a plurality of systems.
Second, the pod of composable elements includes the compute element and the composable system as claimed, thus, under the broadest interpretation in view of Fig. 2 of Specification includes a pod with a single compute element and a computer system that serve to decide the scheduling of the compute element’s performance of maintenance tasks.  Even assume, arguendo, that the claim require another compute element in addition to “the compute element and the composed system are within a pod of compsable compute elements” as claimed.  Prior art Pomaranski and Kampe art in combination already taught, and applicant does not argue against already teaching “…monitoring a performance of a compute element during the execution of a workload, where the compute element is mapped to a composed system executing the workload, and wherein the compute element and the composed system are within a pod of composable compute elements…determining, based on the performance of the compute element…”.  Such hypothetical additional compute elements do not perform, or is involved in any substantive functions claimed, all functional claims are directed to a single compute element.  Under the broadest reasonable interpretation, not only are the additional compute elements not affecting the outcome of any functional steps/results, any additional compute element can be in any state, include idle state, and does not affect the result of the claimed invention.  Mere duplication of parts have no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI) (B), and In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960)).  Thus, not only has other prior art already covered the pod of composable elements without dispute from the applicant, any other potential compute elements do not contribute to the functional operation of any claimed steps, and under the BRI, do not affect the outcome of any functional steps and has no patentable significance. Again, Applicant’s argument appears to be based on features for unclaimed and significantly narrower than the broadest reasonable interpretation of the claim terms and misconstruction of explicit mapping by the examiner.
Third, Examiner note, “the recorded utilizations specific to the compute element” as amended in the specification can include factors that affects the entire system (Specification, paragraph 42, “…Examples of monitoring the utilization of the compute element include, for example, monitoring the communication between the compute element and other compute elements in the composed system…”), utilization indicators such as communication between elements much necessarily be related to the entire system.  Once again, the broadest reasonable interpretation of “the recorded utilizations specific to the compute element” does not limit the utilization attributed to the compute element to any specific type of utilization measurement, and those attributed to, or specific to the compute element, can include the entire system.  Once again, Applicant’s argument appears to be based on features for unclaimed and significantly narrower than the broadest reasonable interpretation of the claim terms and the prior art clearly teaches the argued claim limitations under the BRI.

As for Argument II, see paragraphs 6 above.  In addition, Applicant’s argument is not only once again based on ignoring and not addressing the explicit mapping of the prior art to claim elements but also not an argument about reason to combine at all.  Instead, applicant asserts that there is no need to unmap the compute element with the pending maintenance task from the composed system in order to perform the maintenance task.  Such an assertion is not a rationale to combine argument at all.  Applicant does not address Examiner’s use of the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to incorporate features of Capek into Pomaranski and Kampe, and why it is unreasonable to combine Capek’s operation on a specific compute element/system/client system of a network of compute elements/systems/client systems with Pomaranski’s network of compute elements.  
Confusingly, Applicant asserts Capek have no rationale to teach a claimed limitation, which is somehow the basis for lack of motivation to combine with other prior arts.  Cloaking a unsubstantiated assertion of whether the prior art teaches a substantive limitation as basis for lack of motivation to combine is not based in legal precedents and unpersuasive.
Examiner will turn to the mapping of Capek to the relevant limitation that Applicant generally alleged the prior art would have no need to perform.  Capek is mapped to teach unmapping workload is performed at the determined future point during the execution of the workload that the compute element is in the idle state and perform the maintenance task.  Examiner note, Specification teaching unmapping can be taken in many different, non-limiting forms, including disabling a communication coupling on an interconnect fabric or by rerouting, reflecting, or discarding messages send to the compute element for processing (Specification, paragraph 34), in another word, unmapping can including, under BRI, suspending the processing of tasks by the node.  Despite the explicit teaching of prior art regarding the limitation, Applicant assert there is no need for prior art to perform the claimed limitation without addressing the substantive mapping.  
Thus, Applicant’s argument is not an argument about motivation to combine with the previously cited to prior art.  Furthermore, Applicant’s suggestion there is no motivation to combine directly contradicted by the explicit teaching of the prior art teaching the substantive limitation applicant allege somehow the prior art does not need to unmap that is, under BRI, a type of action considered to have unmapped the compute element in the Specification.  Applicant’s continued general allegation of “client system” of Capek (which ignores examiner explicitly mapped to as a compute element, and other client systems as other compute elements) as the entire system is a continued misconstruction of the art without explanation.  
It bears repeating that Pomaranski not only taught a compute element in a pod of networked composable elements, and unmapping the compute element in response to need to perform a maintenance task, which applicant does not dispute.  Capek is teaching unmapping a node/compute element of plurality of networked compute elements at a specific time using a well known KSR rationale.  Applicant’s argument additionally, and incorrectly suggests Capek must Capek must teach structures and features already taught by another prior art.  Given applicant does not suggest other prior arts are in error, that Capek must share the exact structure of the other prior arts.  It appears applicant is trying to assert Capek is not a simple substitution of one known element for another to obtain predictable results.  In contrast, Examiner used another well known and explicitly suggested rationale under KSR vs. Teleflex.   Applicant’s insistence on a specific rationale to combine out of many is not persuasive or based in legal precedence, and thus unpersuasive.
In addition, as noted already, Capek teaches a networked computational environment with plurality of compute elements (paragraph 31), because each client can be idle at different times and have different maintenance tasks, there is a need for determining the idle time of individual compute elements of the plurality of compute elements (paragraph 35-36).  Consequently, it teaches, for each compute element, perform the functions of determining a future point in time during which the compute element will be in an idle state (paragraphs 37-39).  Indeed, it would defeat the purpose of finding idle time for each compute element/system where each perform different asks and can be idle at different times to suggest that individual client nodes have no need to be unmapped because the entire computational environment including other clients would be in an idle state at the same time.  Such an interpretation of operation of Capek is unreasonable and not taught in Capek.
As for Argument III, see paragraphs 6 above.  Applicant’s suggestion that determination occurs during the execution of the workload, which would not be possible if the system was idle as described in Capek not only is not taught or suggested in Capek, the argument have no logically meaningful interpretation and indeed does not align with the claimed limitations.  The idle times are determined for a future point.  There is no limitation as to when the determination occurs other than implicitly because the determination is to use the recorded utilization rate to determine a future point in time that it occurs before the predicted time when the system is idle.  Only mention of idle is predicted for a future point in time that the compute element maybe idle based on recorded utilization.  No limitation on compute element’s actual state is placed.  Indeed, neither the application’s system, nor the prior art is idle when the determination step is performed, the system definitionally is not idle as it performs the determination.  Both merely determines a future point where it is predicted to be idle.  It appears applicant is suggesting the determining of idle time steps have to occur when the system is actually idle is both illogical and not claimed.  For the sake of compact prosecution, Examiner hypnotized perhaps applicant actually meant the whole system would never be idle during the execution of the workload, and not the determination step occurs during the execution.  Even assume such an argument, such a behavior of the workload is nowhere to be found in the claims or the Specification.  Indeed, nowhere does the Specification claim or teach a workload that is never idle on at least a compute element of plurality of elements with respect to the resource monitored for utilization to determine if it’s idle.  In fact, given the exemplary utilization can include network I/O between compute element and other compute element within a pod, and determine that is idle at a future time.  The whole system is presumably idle with respect to network I/O as the network traffic between compute elements are determined to be low/idle to perform maintenance task at that time.  Therefore, Applicant’s argument is unpersuasive.  Further clarification is strongly urged.  

Examiner’s Comment
Examiner urges applicant/applicant representative to contact Examiner to review the claim limitations in view the Specification to clarify and better identify features to move prosecution forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199